Citation Nr: 1120880	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-29 166 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issues relate to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of the Veteran's entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection was initially denied for bilateral hearing loss by a rating decision entered in June 2005, and the Veteran did not appeal.

2.  Service connection was initially denied for bilateral tinnitus by a rating decision entered in June 2005, and the Veteran did not appeal.

3.  Since the June 2005 denial, evidence relating to an unestablished fact and otherwise raising a reasonable possibility of substantiating the Veteran's claim for service connection for hearing loss has been received by VA.

4.  Since the June 2005 denial, evidence relating to an unestablished fact and otherwise raising a reasonable possibility of substantiating the Veteran's claim for service connection for tinnitus has been received by VA.


CONCLUSIONS OF LAW

1.  The rating decision of June 2005, denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The rating decision of June 2005, denying service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3.  The evidence received subsequent to the June 2005 rating decision is new and material; therefore, the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The evidence received subsequent to the June 2005 rating decision is new and material; therefore, the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the VA's duty to notify the Veteran of information and evidence necessary to substantiate his claims and redefined its duty to assist him in obtaining such evidence. 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


New and material evidence

At his July 2010 Travel Board hearing the Veteran testified that he was exposed to excessive acoustic trauma while stationed at Camp Pickett and Camp A.P. Hill, in Virginia.  These were training camps where armor and artillery training went on.  His job as an MP was to patrol the impact areas to make sure civilians did not enter the restricted areas to hunt.  He was not issued any hearing protection while patrolling in these areas.  Large artillery as well as tanks were fired at that time.  After service he did not immediately seek treatment for hearing problems.  He believed that he first sought treatment through the VAMC in Grand Rapids, Michigan in the mid 1980s.  He recalled being diagnosed with tinnitus at that time.  He also was treated through the Richmond, Virginia VAMC in 1994 to 2001.  The Veteran also reported a recent audiological evaluation by Matthew Kramer.  

Entitlement to service connection for hearing loss and tinnitus was initially denied in a June 2005 decision by the RO.  Service connection was denied because there was no evidence to indicate that the Veteran's hearing loss and tinnitus occurred in or was caused by service or that there was any disability subject to service connection.  In addition the Veteran failed to report for a scheduled VA examination.  

The Veteran did not appeal the denial and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In a July 2007 rating decision the RO reopened and denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  The RO however found that the evidence continued to show that bilateral hearing loss and tinnitus were not incurred in service.  In addition at a July 2007 VA examination the examiner was unable to obtain reliable examination results.

In general, unappealed RO decisions are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.   See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled. See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

There is a low threshold for reopening claims, and the law should be interpreted so as to enable reopening rather than preclude it.  See Shade v Shinseki, 24 Vet. App. 110 (2010).

Evidence submitted since the June 2005 RO decision includes a July 2010 private audiological evaluation from the Advanced Hearing Centers of Florida which diagnosed a moderately severe sloping to profound sensorineural hearing loss and constant buzzing tinnitus.  The audiologist opined that without seeing his military records, "I believe that it is as likely as not (greater than 50% probability) that at least a portion of his hearing loss and his tinnitus are due to the excessive noise exposure that he experienced while serving in the United States Army."  

In addition, the Veteran offered credible testimony at his July 2010 Travel Board hearing to include notification of possible outstanding medical treatment records in the possession of VA.  

The newly developed evidence, the credibility of which must be presumed for the limited purpose of this inquiry per Justus, supra, denotes the existence of repeated in-service acoustical trauma affecting the ears.  Likewise it denotes the Veteran's own perception of chronic hearing loss and tinnitus, and entry of medical diagnoses of sensorineural hearing loss and tinnitus which the July 2010 private audiologist has attributed at least a portion of to the excessive noise exposure he experienced during active service.  There is now evidence of hearing loss and tinnitus and nexus opinions to service offered by the Advanced Hearing Centers of Florida which there was not at the time of the June 2005 rating decision.  

This evidence meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for hearing loss and tinnitus.  

In summary, new and material evidence has been submitted to reopen the Veteran's claims for entitlement to service connection for hearing loss and tinnitus.  To that extent, the previously denied claims for service connection for hearing loss and tinnitus are reopened.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the Veteran's claim for service connection for a bilateral hearing loss is granted.

The Board having determined that new and material evidence has been presented, reopening of the Veteran's claim for service connection for tinnitus is granted.


REMAND

After a careful review of the claims folder, the Board finds that the Veteran's claims of entitlement to service connection for hearing loss and tinnitus must be remanded for further action.

The evidence of record is insufficient for the Board to render a decision on the claims for service connection for hearing loss and tinnitus.  Additional development of the medical evidence and adjudication on these bases is therefore indicated.  The above considerations require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examination where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran testified in the July 2010 Travel Board hearing that he did not immediately seek treatment for hearing problems after service.  He believed he first sought treatment through the Grand Rapids, Michigan VAMC in 1984 or 1985, and was diagnosed with tinnitus at that time.  He also was treated through the Richmond, Virginia VAMC in 1994 to 2001.  The Board notes that VAMC treatment records from the Grand Rapids VAMC from the mid 1980s to 1994, and the Richmond VAMC treatment records from 1994 to 2001 are not in the claims file.  Neither are the most recent audiological records from the Advanced Hearing Centers of Florida which offered a nexus medical opinion regarding the Veteran's hearing loss and tinnitus.  The RO should make an attempt to obtain the medical treatment records from the Advanced Hearing Centers of Florida, including  Matthew Kramer's records, prior to re-reexamining the Veteran.  The Veteran should be asked to identify any other providers who have treated him for his bilateral hearing loss and tinnitus which is not already included in the claims file and provide the RO with authorization to obtain these records prior to an examination.

Additionally, the Veteran should be afforded another VA examination for his hearing loss and tinnitus.  38 U.S.C.A. § 5103A (d); 38 C.F.R. §3.159(c)(4) (2010).  The examiner should be asked to address the questions of whether the Veteran presently has a hearing loss and tinnitus related to his period of active duty.

It is essential that the examiner review the Veteran's claims file, Advanced Hearing Centers of Florida, and Matthew Kramer's treatment records, and any other provider's records, prior to rendering an opinion in these matters and note that review in the reports.  A complete rationale must be provided for all opinions. See 38 U.S.C.A. § 5103A (d); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 5 Vet. App. 127 (1993).  The Veteran should be given the opportunity to provide any additional information and/or medical records relevant to his claim. 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports for hearing loss and tinnitus dated from 1984 to 1994 from the Grand Rapids, Michigan VAMC; from 1994 to 2001 from the Richmond, Virginia VAMC; and, from 2001 to the present from the St. Petersburg, Florida VAMC.

2.  Contact the Veteran and request that he identify any other private providers who treated him for hearing loss and tinnitus.  Following receipt of the necessary medical releases from the Veteran, including a release for records from the Advanced Hearing Centers of Florida, including Matthew Kramer; request those records and any other treatment records identified by the Veteran that are not already of record.  

3.  Schedule the Veteran for a VA audiology examination by an individual with the appropriate expertise in order to determine whether his bilateral hearing loss and tinnitus are related to his period of service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished. The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus are related to his military service.  The Advanced Hearing Centers of Florida opinion dated in July 2010, and any associated medical records in the claims file or received as a result of this development, including records from Matthew Kramer should be reviewed and discussed by the examiner.  A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made.

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 


Department of Veterans Affairs


